DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed on 12/02/2021.
Response to Arguments
Applicant's arguments filed 12/02/2021 with respect to the rejection of Claim 1 under 35 U.S.C. 103, specifically the claimed feature “a first wireless communication interface configured to communicate with a cellular network using a cellular communication standard, have been fully considered but they are not persuasive. Applicant argues that Lu (US 7,773,542) does not disclose that its Aps include any cellular technology of the type that would be expected in the “cellular telephone” (Remarks, page 16, 2nd paragraph). Lu discloses that: (i) the system 1000 (Fig. 10) may be used as a wireless mesh access point…system 1000 may be implemented as part of any APs 103-106 (col. 8, lines 61-65); and (ii) that it may be a cellular phone (col 8, lines 41-60). Inherently, a cellular phone comprises a wireless communication interface configured to communicate with a cellular network using a cellular communication standard.
Applicant’s arguments, see pages 11-15 of the Remarks, filed 12/02/2021, with respect to the rejection of Claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show areas 120, 122, 124 and 126 as described in the specification (paragraph [0058]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “at least one second wireless communication interface configured to communicate with a local wireless mesh network using a plurality of wireless communication standards, wherein the plurality of wireless communication standards comprise: at least one wireless local area network (WLAN) communication standard; a short-range wireless communication standard; and a plurality of low-power wireless communication standards”. The specification does not disclose a single interface using at least one wireless local area network (WLAN) communication standard; a short-range wireless communication standard; and a plurality of low-power wireless communication standards. Since the claimed invention is not adequately described in the specification and is not conventional in the art or known to one of ordinary skill in the art, claim 1 fails to comply with the written description requirement. Claims that are not specifically addressed are rejected by virtue of their dependency.
Claim 1 recites the limitation “one or more controllers, wherein the one or more controllers control communication between the gateway computing device and (i) the wide area network via the wired communication interface and using the wired communication standard, (ii) the cellular network via the first wireless communication interface and using the cellular communication standard, and (iii) the local wireless mesh network via the at least one second wireless communication interface and using the at least one WLAN communication standard, the short-range wireless communication standard, and the plurality of low-power wireless communication standards”. Whereas the specification discloses multiple controllers (Fig. 3), it does not disclose a single controller controlling communication between the gateway computing device and (i) the wide area network via the wired communication interface and using the wired communication standard, (ii) the cellular network via the first wireless communication interface and using the cellular communication standard, and (iii) the local wireless mesh network via the at least one second wireless communication interface and using the at least one WLAN communication standard, the short-range wireless communication standard, and the plurality of low-power wireless communication standards. Since the claimed invention is not adequately described in the specification and is not conventional in the art or known to one of ordinary skill in the art, claim 1 fails to comply with the written description requirement. Claims that are not specifically addressed are rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “route the message to the target device through the local wireless mesh network via a second device that is connected to the local wireless mesh network and using one or more of the plurality of wireless communication standards”. It is not clear how to route a message using more than one wireless communication standards. For examination purposes, the limitation is interpreted as “route the message to the target device through the local wireless mesh network via a second device that is connected to the local wireless mesh network and using one of the plurality of wireless communication standards”. Claims that are not specifically addressed are rejected by virtue of their dependency.
Allowable Subject Matter
Claims 10-16 and 18-22 are allowed.
Claims 1-4 and 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432